DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on January 31, 2019 are accepted. 

Specification
	The specification filed January 31, 2019 is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strom et al. US 2017/0006055 A1 [hereinafter Strom].

	As per claim 1, Strom teaches a method, comprising: 
	storing a plurality of attack templates defining a plurality of attacks that may be executed against one or more targets [paragraphs 0099-0101];  

	selectively ordering a list of attack templates corresponding to at least one target [paragraphs 0111 and 0113];
	executing one or more attacks in the list of attack templates to generate and transmit attack traffic over a communications network to at least one target [paragraphs 0113 and 0114];  and 
	for each attack template for which one or more attacks are executed, collecting, for each target to which attract traffic was sent, results for the attack traffic [paragraphs 0105, 0114, 0115];  and 
	classifying the results for the attack template [paragraphs 0118-0120].

	As per claim 9, Strom teaches a method, comprising: 
	accessing a list of attack templates, each defining one or more attacks that may be executed against one or more targets [paragraphs 0099-0101, 0111 and 0113]; 
	accessing, for each attack template, data representative of the one or more attacks defined in the attack template [paragraphs 0099-0101, 0111 and 0113];  
	compiling a decision tree using a decision tree compiler to create a decision tree by traversing through the list of attack templates to create a logical tree with tree branches representing different execution paths through which attacks may be executed against one or more targets [paragraphs 0171-0174];  and 


	As per claims 2 and 10, Strom further teaches the method wherein the at least one target includes one or more of a network device, server, and endpoint within a security infrastructure [figure 1].

	As per claims 3 and 11, Strom further teaches the method wherein the attacks originate from a computer system that is within the security infrastructure [paragraphs 0099-0101, 0111 and 0113].
	
	As per claims 4 and 12, Strom further teaches the method wherein the attacks are executed remotely using a computer system that is external to the security infrastructure [paragraphs 0099-0101, 0111 and 0113].

	As per claims 5 and 13, Strom further teaches the method wherein the at least one target includes one or more simulated targets [paragraphs 0113 and 0114].

	As per claims 6 and 14, Strom further teaches the method wherein the attacks against a given target are executed in an attack sequence that is dynamically determined [paragraphs 0113 and 0114].


representing different execution paths through which attacks may be executed against one or more targets and dynamically determining an attack sequence by traversing branches in the decision tree in view of results obtained from prior attacks in the attack sequence [paragraphs 0171-0174].

	As per claims 8 and 15, Strom further teaches the method wherein the attacks against a given target include a multi-stage attack against the target corresponding to a cyber-kill-chain or a security breach life-cycle [paragraphs 0171-0174].

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435